DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Claims 15-28, 40, 43-51 and 55-72 are improper because a multiple dependent claim cannot depend from any other multiple dependent claim.  See 37 CFR § 1.75(c) and MPEP § 608.01(n).  Accordingly, these claims are presently withdrawn from consideration.  If these claims are amended to comply with 37 CFR § 1.75(c), the amended claims may be rejoined with the appropriate invention(s) as set forth below, withdrawn from consideration as being drawn to nonelected invention(s), or subject to a restriction and/or species election requirement, as appropriate.



Restriction Requirement

3. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


I. Claims 1-4, drawn to a T-cell multimeric [complex] of two polypeptide chains, which comprises, in particular, 
two immunomodulatory domains which bind different co-immunomodulatory polypeptides, 
wherein one of the immunomodulatory domains is a variant that binds two co-immunomodulatory polypeptides with different affinities.



an immunomodulatory domain which is a variant CD80 having at least one substitution relative to SEQ ID NO: 1, and
an immunomodulatory domain which is a variant 4-1BBL having at least one substitution relative to one of SEQ ID NOS: 2-4.

In accordance with 37 CFR 1.499, Applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


4. The inventions listed as Groups I and II do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The special technical feature of Group I is a T-cell multimeric complex of two polypeptide chains, which comprises, in the relevant part, 
two immunomodulatory domains which bind different co-immunomodulatory polypeptides, 
wherein one of the immunomodulatory domains is a variant that binds two co-immunomodulatory polypeptides with different affinities.

The special technical feature of Group II is a multimeric complex of two polypeptide chains, which comprises, in the relevant part, 
an immunomodulatory domain which is a variant CD80 having at least one substitution relative to SEQ ID NO: 1, and
an immunomodulatory domain which is a variant 4-1BBL having at least one substitution relative to one of SEQ ID NOS: 2-4.

Accordingly, Groups I and II are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept, and thus lack unity of invention.


Species Election

5. This application contains claims which encompass multiple Species of non-Ig scaffolds, wherein the non-Ig scaffold is:
(i) an XTEN polypeptide, 
(ii) a transferrin polypeptide, 
(iii) an elastin-like polypeptide, 
(iv) a silk-like polypeptide, or 
(v) a silk-elastin-like polypeptide.

These species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.


6. This application further contains claims which encompass multiple Species of MHC polypeptides,
wherein the first MHC polypeptide is:
(i) 2-microglobulin, or
(ii) MHC Class II alpha chain; 
and
wherein the second MHC polypeptide is:
(i) MHC class I heavy chain, or
(ii) MHC class II beta chain.




7. Applicant is required under 35 U.S.C. § 121 to elect a single species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
Applicant is advised that a response to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 C.F.R. § 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  M.P.E.P. § 809.02(a).


8. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644